On Application por Rehearing.
Wyly, J.
Having decided that the contract was not a sale, but a pledge of immovable property, it follows that the owner of the thing owns the revenues thereof. The owner of the debt or claim owns the interest or fruits thereof. It is very true that by article 3180 R. C. C., *663the creditor and debtor in a pledge of immovables may agree that the fruits or revenues shall be compensated with the interest in whole or in part, and that “this covenant may be performed as every other not prohibited by law.” But in the absence of such a covenant in the contract of pledge, shall we say that the owner of the thing shall not have its fruits 9 It was perfectly lawful for the creditor to agree that his debt shall not bear interest, the principal being secured by the pledge, but shall we say that he did so in the absence of a covenant to that effect? Because article 3180 permits the creditor and debtor in a pledge to stipulate that the revenues of the thing shall compensate or set off the interest, shall we say that the parties availed themselves of that privilege, in the absence of a clause to that effect in the contract of pledge 9 Persons are presumed to contract in reference to the law. The pledge of a movable is a pawn, the pledge of an immovable is an antichresis. B. C. C. 3135.
“The creditor acquires by this contract (antichresis) the right of reaping the fruits or revenues of the immovables to him given in pledge, on condition of deducting annually their proceeds from the interest, if any be due him, and afterwards from the principal of his debt.” B. C. C. 3176. The contract being a pledge of immovables, is regulated by this article, in the absence of the stipulation or covenant permitted by article 3180. The law regulates the effect of a contract except in such cases as the same may be modified by the covenant of the parties under the law permitting the said modification. The parties have not modified the antichresis in the case before us by a covenant under article 3180, and we therefore conclude that it must be regulated by article 3176. We see no reason to grant a rehearing.
Beliearing refused.